CORRECTED NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Corrected Notice of Allowance
This Notice of Allowance corrects a typographical error in the Examiner’s amendment to Claim 20. 

Response to Amendment
This Office Action is responsive to the amendment filed on 15 April 2021. As directed by the amendment: Claims 1-7, 9-12, 14, and 17-19 have been amended, no claims have been cancelled, and Claim 20 has been added.  Thus, Claims 1-20 are presently pending in this application.

EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Applicant’s Representative Michael Scalise on 15 June 2021.
The application has been amended as follows:


The CLAIMS have been amended as follows:
In Claim 1, Lines 6-7 of Section (e), replace “and at least circuit board active via hole”   
 with   “and at least one circuit board active via hole”
In Claim 20, Lines 11-12 of Section (e), replace “in at least circuit board active via hole”   
with  “in at least one circuit board active via hole”

Reasons for Allowance
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
The previous Double Patenting Rejections of Claims 1-19 as made in the previous Non-Final Rejection Office Action mailed 26 January 2021 have been withdrawn due to the six Terminal Disclaimers filed on 15 April 2021 (approved 15 April 2021 and 02 June 2021) overcoming these rejections. The Applicant’s amendments to Claims 1-7, 9-12, 14, and 17-19 overcome the previous 35 USC 112(b)/pre-AIA  second paragraph rejections by clarifying the claim language. The Examiner’s amendments made above corrects a typographical error in Claims 1 and 20. The prior art does not disclose a filtered feedthrough assembly for an AIMD comprising all of the elements and connections in detail as required by Claims 1 and 20. Therefore, these claims are allowed. Claims 2-19 depend from and thus further limit Claim 1, and therefore are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852.  The examiner can normally be reached on 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.B./
Examiner, Art Unit 3792       

/Eric D. Bertram/Primary Examiner, Art Unit 3792